Citation Nr: 0520985	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness.

3.  Entitlement to a compensable rating for chronic strain at 
T11-T12 during the period from March 20, 1997, to September 
26, 2003.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative facet disease at L5-S1 during the period from 
March 20, 1997, to September 26, 2003.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative facet disease at T11-T12 and L5-S1 after 
September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to August 1992.  He served in Southwest Asia from 
January 2, 1991, to April 11, 1991.

The issue of entitlement to a rating in excess of 20 percent 
for degenerative facet disease at T11-12 and L5-S1 is before 
the Board of Veterans' Appeals (Board) by order of the United 
States Court of Appeals for Veterans Claims (Court) on 
July 14, 2003, which vacated a December 2002 Board decision 
as to this matter and remanded the case for additional 
development.  The Board notes this was the only issue 
addressed in that decision and that the other issues pending 
appellate review at that time were deferred for additional 
development.  It is significant to note that the Court's 
order granted a joint motion to vacate and remand the issue 
on appeal which included instructions that the Board grant a 
separate "compensable" rating for limitation of the dorsal 
spine and to address whether Diagnostic Codes 5285 or 5293 
were applicable. 

The issues on appeal initially arose from an October 1997 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  That 
determination, in pertinent part, denied entitlement to 
service connection for lack of motivation, lack of energy, 
fatigue, chest pain, migraine headaches, memory loss, and 
productive cough due to undiagnosed illness, denied 
entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), and denied entitlement to a 
rating in excess of 20 percent for degenerative facet disease 
at T11-12 and L5-S1.  The RO granted entitlement to service 
connection for chronic fatigue in an October 1998 rating 
decision resolving the appeal concerning lack of motivation, 
lack of energy, and fatigue.  

In October 1999, the Board granted entitlement to service 
connection for migraine headaches, granted entitlement to a 
70 percent rating, but no higher, for PTSD, and remanded the 
remaining issues on appeal for additional development.  There 
is no indication the veteran appealed these matters to the 
Court.  In a November 1999 rating decision the RO established 
service connection for migraine headaches with a 
tension/stress component and assigned a 70 percent rating for 
PTSD effective from September 10, 1996.  The veteran was 
notified of this action by correspondence dated November 2, 
1999, but did not express any disagreement within an 
applicable period for an appeal.  Therefore, the 
determinations of the October 22, 1999, Board decision as to 
the migraine headache and PTSD issues are final.  See 
38 C.F.R. § 20.1100 (2004).  

The Board notes the issue of entitlement to a rating in 
excess of 70 percent for PTSD was addressed in supplemental 
statements of the case dated in March 2001 and May 2005 and 
in a November 2003 Board remand.  As noted above, however, 
the October 1999 determination resolved all issues on appeal 
as to the veteran's PTSD and that determination has become 
final.  There is no indication that the veteran has submitted 
a notice of disagreement from the November 1999 or March 2001 
rating decisions as to the evaluation of his PTSD.  In the 
absence of an appeal from a specific rating action, the Board 
has no appellate jurisdiction over the issue of entitlement 
to a rating in excess of 70 percent for PTSD.  See 38 C.F.R. 
§ 20.101, 20.200, 20.201 (2004).  To the extent statements 
provided in support of an increased evaluation for PTSD 
represent a pending claim, the matter is referred to the RO 
for appropriate action.

The RO granted entitlement to service connection for chest 
pain and chronic arthralgia of the knees due to undiagnosed 
illness in a March 2001 rating decision.  The veteran was 
notified of this action, but did not express any disagreement 
within an applicable period for an appeal.  Therefore, the 
Board finds the issues concerning memory loss and a 
respiratory disorder due to undiagnosed illness are the only 
service connection issues remaining on appeal.

The Board also notes that in accordance with the Court's July 
2003 order the issue of entitlement to a rating in excess of 
20 percent for degenerative facet disease at T11-12 and L5-S1 
was remanded in November 2003 for additional development.  
The RO was instructed to assign separate ratings for the 
veteran's thoracic and lumbar spine disorders.  In a May 2005 
rating decision the RO established a separate zero percent 
rating for chronic strain at T11-T12 effective from 
March 20, 1997, to September 26, 2003, and continued a 20 
percent for the combined disabilities of degenerative facet 
disease at T11-T12 and L5-S1 after September 26, 2003.  It 
was noted, in essence, that regulatory revisions effective 
September 26, 2003, required that the thoracolumbar spine be 
evaluated as one entity and prohibited separate ratings for 
thoracic and lumbar spine disorders.  Therefore, the issues 
provided on the title page as to these matters have been 
revised to reflect the increased rating matters remaining for 
appellate review.

The Board notes that the rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.71a, Diagnostic Code 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) ("new disc regulations").  The 
remaining spinal regulations were amended and the diagnostic 
codes renumbered effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) ("new spinal regulations").  
The Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "old disc 
regulations" and the "old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As a matter of procedural clarification, the relevant 
timeline as to the veteran's service-connected thoracic and 
lumbar spine disabilities is as follows:

?	March 22, 1995 - veteran filed his original claim.
?	April 5, 1996 - 0 percent rating established effective 
March 22, 1995, for lumbar spine disorder.
?	June 16, 1997 - 20 percent rating granted effective 
March 20, 1997, for degenerative facet disease at L5-S1 
and T11-12.
?	October 15, 1997 - 20 percent rating continued for 
degenerative facet disease at L5-S1 and T11-12.
?	October 23, 1997 - notice received expressing 
disagreement with the October 1997 rating decision.
?	September 23, 2002 - new disc regulations take effect.
?	December 9, 2002 - Board denied a rating in excess of 20 
percent for degenerative facet disease at L5-S1 and T11-
12.
?	July 14, 2003 - Court grants joint motion for remand and 
vacates December 2002 Board decision.
?	September 26, 2003 - new spinal regulations take effect.
?	May 20, 2005 - 0 percent rating established for chronic 
strain at T11-T12 effective from March 20, 1997, to 
September 26, 2003, and a 20 percent rating continued 
for the combined disabilities of degenerative facet 
disease at T11-T12 and L5-S1 after September 26, 2003.

The issues of entitlement to service connection for a 
respiratory disorder, to include as due to undiagnosed 
illness, entitlement to a rating in excess of 20 percent for 
degenerative facet disease at L5-S1 during the period from 
March 20, 1997, to September 26, 2003, and entitlement to a 
rating in excess of 20 percent for degenerative facet disease 
at T11-T12 and L5-S1 after September 26, 2003, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

The Board also finds a pending claim for entitlement to a 
separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (prior to September 26, 2003), is 
inextricably intertwined with the increased rating issues on 
appeal; therefore, this matter must be remanded pending 
additional development.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The persuasive evidence of record demonstrates the 
veteran's present memory loss is primarily attributable to 
his service-connected PTSD; a separate rating for any memory 
loss attributable to an undiagnosed illness is prohibited by 
VA regulation.

3.  The Court in its July 14, 2003, order granted a motion 
requiring a compensable rating be established for the 
veteran's service-connected degenerative facet disease at 
T11-12 under the criteria of Diagnostic Code 5291.

4.  The evidence demonstrates that during the period from 
March 20, 1997, to September 26, 2003, the veteran's service-
connected back disability at T11-T12 was manifested by 
painful motion of the dorsal or thoracic spine, without 
evidence of favorable or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  A separate rating for any memory loss attributable to an 
undiagnosed illness is prohibited by VA regulation.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.14 (2004).

2.  The criteria for a 10 percent rating, but no higher, for 
chronic strain at T11-T12 during the period from March 20, 
1997, to September 26, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5291 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in August 2001, 
May 2004, and March 2005.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided were not given prior to the first agency of 
original jurisdiction (AOJ or RO) adjudication of the claims, 
the notices were provided prior to the last transfer and 
certification of the case to the Board.  The issues on appeal 
were re-adjudicated in a May 2005 supplemental statement of 
the case.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in March 1997, May 1997, July 1997, 
September 1997, July 1998, April 2000, March 2003, and May 
2004.  The Board finds the available medical evidence is 
sufficient for an adequate determination of the issues 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  



Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  See 
68 Fed. Reg. 34539 (June 10, 2003).  In promulgating its 
final rule amending 38 C.F.R. § 3.317 on June 10, 2003, VA 
noted that Section 202(a) of the Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103 (enacted 
December 27, 2001) (the Act) amended 38 U.S.C. § 1117 to 
expand the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2004).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14 (2004).  The Court, however, 
has held that disabilities may be rated separately without 
violating the prohibition against pyramiding when the 
disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, records show the veteran has complained of 
memory loss attributable to an undiagnosed illness as a 
result of service in Southwest Asia.  A September 1997 VA 
medical report noted cognitive test results indicated no 
specific deficits and that new learning and short-term verbal 
memory were intact.  It was the examiner's opinion that the 
interview and test results were consistent with a diagnosis 
of PTSD with dysthymia and that the results did not indicate 
organicity.  Service connection for PTSD was established in 
June 1997. 

A July 1997 VA general medical examination report listed the 
veteran's symptoms including memory loss.  The examiner noted 
that the veteran may well have a previous diagnosis of PTSD, 
but that his present condition should be diagnosed as an 
undiagnosed and unexplained medical illness as a result of 
service in Southwest Asia with manifestations that included 
memory loss.  

A March 2003 VA psychiatric examination report noted in 
response to the specific question as to whether the veteran 
had an undiagnosed illness manifested by memory loss that 
disorders including PTSD, anxiety, and depression can 
contribute to memory difficulties.  It was the examiner's 
opinion that the veteran's memory difficulties were partly 
related to his self-isolation, lack of mental stimulation, 
lack of interest, and lack of attention span.  The examiner 
stated, in essence, that examination revealed no indication 
of severe memory deficiency that could be related to any 
diagnosis other than PTSD, anxiety, and depression.  It was 
noted that how much PTSD contributed was understandable 
because some veterans with PTSD did have memory difficulty.

Based upon the evidence of record, the Board finds the 
veteran's present memory loss is primarily attributable to 
his service-connected PTSD.  The Board finds the March 2003 
VA psychiatric examiner's opinion as to this matter is 
persuasive.  The March 2003 psychiatric examiner is presumed 
to have a higher level of expertise in the evaluation of 
mental disorders; therefore, the July 1997 VA general medical 
examiner's opinion is considered to warrant a lesser degree 
of probative weight.  The Board further finds that a separate 
rating for any memory loss attributable to an undiagnosed 
illness is prohibited by the provisions of 38 C.F.R. § 4.14.  
The record demonstrates the veteran's reported memory loss 
was considered in the Board's October 1999 determination 
resulting in an increased 70 percent rating for his PTSD.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claims
Factual Background

Service medical records show that a November 1989 radiologic 
examination report revealed "levoconvex" scoliosis and 
bilateral degenerative facet disease at L5-S1.  The veteran's 
July 1992 separation examination noted a diagnosis of 
mechanical low back pain.

In an April 1996 rating decision the RO established service 
connection for degenerative facet disease at L5-S1.  A zero 
percent rating was assigned effective from March 22, 1995.

In a March 1997 statement the veteran's mother noted he had 
experienced chronic lower back discomfort since the latter 
part of 1989.  She stated he had experienced sharp pains in 
his back, hip, and down the leg and that periodically it was 
difficult for him to walk.

VA general medical examination in March 1997 noted the 
veteran was unable to get comfortable while sitting in a 
chair during examination and that he was apparently having 
more severe pain in the left sacroiliac area.  Examination of 
the lumbar spine revealed no postural abnormalities or fixed 
deformities.  There was a moderately extensive spasm from T11 
to L5 on the left.  Range of motion studies revealed forward 
flexion to 68 degrees, backward extension from 18 to 30 
degrees, left flexion to 14 degrees, right flexion to 20 
degrees, left rotation to 25 degrees, and right rotation to 
20 degrees.  The examiner noted the most significant 
discomfort was upon backward extension and flexion and 
rotation, but there was not too much difficulty with forward 
flexion.  Neurological examination revealed deep tendon 
reflexes were +2/4, equal and symmetrical bilaterally.  There 
was no sensory or motor loss and no muscle atrophy.  The 
diagnoses included L5-S1 degeneration of the lumbar spine.  

X-ray examination in March 1997 revealed a normal lumbosacral 
spine.  An April 1997 magnetic resonance imaging (MRI) scan 
revealed mild degenerative changes of the lumbar spine with a 
mild endplate depression fracture of the first lumbar 
vertebrae and at T12.  The diagnosis was degenerative disease 
especially involving T11-T12.

In a June 1997 rating decision the RO granted entitlement to 
an increased 20 percent disability rating for degenerative 
facet disease at L5-S1 and T11-12.  The rating was assigned 
effective from March 20, 1997.  The 20 percent rating was 
continued in an October 1997 rating decision.

VA clinical records from September 1997 to April 1998 include 
complaints of back pain.  In October 1997, VA issued the 
veteran a lumbosacral corset.

At his personal hearing in April 1998 the veteran testified 
that his back disorder affected him constantly, that it hurt 
when he walked, and that he was unable to sit on hard 
surfaces.  He described the pain has shooting down both legs.  
He stated that occasionally he was bedridden because of the 
disorder and described these episodes as occurring once or 
twice a month and lasting for four to six hours.  He stated 
he could walk easily approximately one to two blocks.  He 
reported he used a lumbosacral corset issued by VA, but that 
his pain was always present.  He stated he was precluded from 
climbing stairs, extended walking, and any physical activity 
because of the disorder.  

A July 1998 VA Persian Gulf War examination report noted 
primary diagnoses including degenerative joint disease of the 
lumbosacral spine.  It was noted that the veteran reported a 
lower back injury while serving in Southwest Asia and that he 
had fallen off an artillery vehicle.  The examiner noted that 
the veteran underwent exercise evaluation and tolerance for 
his chronic low back pain and that further evaluation and 
therapy was recommended depending upon access to VA 
treatment.

In an April 1998 letter a shop owner noted the veteran 
purchased herbs and vitamin supplements from her for his 
self-treatment of symptoms including joint pain.

VA clinical notes from May 1998 to September 1998 include 
back complaints, without sufficient information to rate the 
disability.  During VA hospitalization in July 1998 the 
veteran reported arthralgias of the back.  Therapy was 
recommended.

On VA examination in April 2000 the veteran complained of 
daily back pain radiating down the right buttock.  He 
described the pain as eight on a ten point scale.  There was 
no fixed deformity, postural abnormality, or significant 
muscle spasm.  There may have been slight spasm in the right 
lower thoracic and lumbar spine as compared to the left.  The 
range of forward flexion was 62 degrees.  Backward extension 
was 35 degrees.  Lateral flexion was 30 degrees to the left 
and 25 degrees to the right.  Rotation was 25 degrees to the 
left and right.  The most significant pain was with forward 
flexion and rotation to the right, although discomfort was 
present in all movements of the spine.  Patellar and Achilles 
reflexes were +2/4, bilaterally.  There was no significant 
sensory or motor loss.  The examiner noted the veteran had 
some pain in the right buttocks which was felt to be due to 
the sacroiliac distribution.  The impression was chronic 
lumbar strain with radiculopathy to the right buttocks.

VA clinical reports dated from July to September 2001 include 
treatment for low back pain.  A limited physical examination 
in July 2001 noted mild spasm in the L5 area and tight 
piriformis bilaterally.  The diagnoses included low back 
pain.  An August 2001 physical therapy consultation revealed 
a 1.5 centimeter (cm) right leg length discrepancy.  
Palpation of the lumbar spine revealed no rotation or 
scoliotic curvature.  Mild spasm was noted to the left 
quadratus lumborum, left iliopsoas, left hamstring, and left 
piriformis.  No other significant deficits were found.  The 
veteran was issued a TENS unit for pain control.  Subsequent 
VA treatment records note low back pain and degenerative 
joint disease, without sufficient information to rate the 
disability.  A July 2002 VA vocational rehabilitation report 
noted a history of back injury did not affect the veteran's 
ability to actively engage in and seek full-time employment.

In a December 2002 decision the Board denied entitlement to a 
rating in excess of 20 percent for degenerative facet disease 
at L5-S1 and T11-12.  On July 14, 2003, the Court granted a 
joint motion for remand and vacated the December 2002 
decision.  The joint motion for remand noted the Board had 
"erred as a matter of law by failing to grant a compensable 
evaluation for limitation of motion of the dorsal spine under 
DC 5291 in addition to the current evaluation of 20 percent 
for moderate limitation of motion of the lumbar spine under 
DC 5292."  The Board was also instructed to adequately 
address whether there was any additional functional loss due 
to pain and to address whether Diagnostic Codes 5285 or 5293 
were applicable in this case.

On VA examination in May 2004 the veteran complained of 
constant, daily pain to the lower and middle back, with pain 
down the right leg and occasional pain down the left leg.  It 
was noted he used medication for pain, which helped, and that 
he used a brace.  There was no history of surgery to the 
lower or middle back and no history of incapacitating 
episodes in the last 12 months.  Physical examination of the 
lumbar and thoracic spine revealed no tenderness, deformity, 
or spasm.  It was noted that range of movement of the 
thoracic spine could not be done, but that range of movement 
of the lumbar spine revealed flexion forward to 80 degrees, 
extension backward to 15 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 25 degrees, 
bilaterally.  The veteran complained of pain in all range of 
movements, but the examiner noted there was no additional 
range of motion loss due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  

Straight leg raising is to 30 degrees, bilaterally.  Muscle 
tone and power in the lower extremities were within normal 
limits and equal bilaterally.  Deep tendon reflexes were 1+ 
and equal bilaterally.  There was no evidence of atrophy.  
Sensation appeared to be intact.  The diagnoses included 
chronic strain of T11-T12 of the thoracic spine and lumbar 
strain.  The examiner noted the veteran had radiculopathy 
that was as likely as not secondary to his low back disorder.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

Old Disc and Spinal Regulations.  Under the previous 
38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent 
evaluation, and favorable ankylosis warranted a 40 percent 
evaluation.  Slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation under 
Diagnostic Code 5292.  A 20 percent evaluation required 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, required severe limitation 
of motion.  

Under the previous 38 C.F.R. § 4.71a, Diagnostic Code 5288, 
unfavorable ankylosis of the dorsal spine warranted a 20 
percent evaluation, and favorable ankylosis warranted a 30 
percent evaluation.  Slight limitation of motion of the 
dorsal segment of the spine warranted a 0 percent evaluation 
under Diagnostic Code 5291.  A 10 percent evaluation was 
assigned for moderate or severe limitation of motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Under the old Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, 
Diagnostic Code 5293 was amended effective in September 2002 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243 (Lumbosacral or cervical strain is now Diagnostic 
Code 5237), the Board is directed to consider a General 
Rating Formula for Diseases and Injuries of the Spine as 
follows: 

General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 

Unfavorable ankylosis of the entire spine . . .	100

Unfavorable ankylosis of the entire thoracolumbar spine . . 
. 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis . . . 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height . . . 10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

As a preliminary matter, the record shows the veteran is 
presently in receipt of a  zero percent disability rating for 
chronic strain at T11-T12 during the period from March 20, 
1997, to September 26, 2003, under the Rating Schedule 
criteria of Diagnostic Codes 5299-5291.  The Board notes that 
the Court in its July 14, 2003, order granted a motion 
requiring a compensable rating be established for the 
veteran's service-connected degenerative facet disease at 
T11-12 under the criteria of Diagnostic Code 5291.  As noted 
above, the only compensable, schedular rating available under 
the provisions of Diagnostic Code 5291 is 10 percent.  
Therefore, the Board finds that a 10 percent rating must be 
assigned in accordance with the Court's order.

The Board also finds that the evidence of record demonstrates 
that during the period from March 20, 1997, to September 26, 
2003, the veteran's service-connected back disability at T11-
T12 was manifested by painful motion of the dorsal or 
thoracic spine, without evidence of favorable or unfavorable 
ankylosis.  The Board notes that a schedular rating higher 
than 10 percent is not possible under Diagnostic Code 5291 
and that the Court has held that there is no basis for a 
rating in excess of the maximum schedular rating based on 
limitation of motion due to pain or functional loss under the 
provision for 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Therefore, entitlement to 
a higher or higher alternative rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he has 
employment problems because of his back disorder, a July 2002 
VA vocational rehabilitation report noted a history of back 
injury did not affect his ability to actively engage in and 
seek full-time employment.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As the Court's July 14, 2003, order did not specify an 
effective date for the award of the compensable rating to be 
assigned under Diagnostic Code 5291, the Board finds 
effective date matters should be initially established by the 
RO to avoid due process violations.  The Board notes that the 
assignment of the effective date may potentially affect 
whether or not the provisions of 38 C.F.R. § 3.344 apply.  
The RO should also consider whether the provisions of 
38 C.F.R. § 3.951(a) apply in the adjustment of the veteran's 
disability rating as a result of regulatory revisions 
effective September 26, 2003.


ORDER

Entitlement to service connection for memory loss due to 
undiagnosed illness is denied.

Entitlement to a 10 percent rating, but no higher, for 
chronic strain at T11-T12 during the period from March 20, 
1997, to September 26, 2003, is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

A review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
August 2001, May 2004, and March 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends he has a present 
respiratory disorder as a result of service.  Service medical 
records show he was treated for right middle lobe pneumonia 
in October 1988 and for an upper respiratory infection in 
September and October 1991.  A July 1997 VA examination 
report noted the veteran's chronic cough and postnasal 
discharge were due to an undiagnosed and unexplained medical 
illness as a result of service in Southwest Asia.  In 
personal hearing testimony in April 1998 he described having 
experienced a productive cough with occasional black phlegm.  
A March 2003 VA examination noted a diagnosis of mild 
bronchial asthma based upon the veteran's reported history of 
wheezing.  No opinion as to etiology was provided.  The 
examiner, however, erroneously noted there was no history of 
respiratory treatment during service.  A March 2003 pulmonary 
function testing report noted "ATS" criteria were not met 
and that the veteran was unable to produce acceptable and 
reproducible spirometry data.  In light of the inconsistent 
evidence of record, the Board finds an additional medical 
opinion is required.

The Board also notes that as to the issues of entitlement to 
a rating in excess of 20 percent for degenerative facet 
disease at L5-S1 during the period from March 20,1997, to 
September 26, 2003, and entitlement to a rating in excess of 
20 percent for degenerative facet disease at T11-T12 and L5-
S1 after September 26, 2003, in its July 14, 2003, order the 
Court granted a joint motion for remand instructing the Board 
to adequately address whether there was any additional 
functional loss due to pain and to address whether Diagnostic 
Codes 5285 or 5293 were applicable in this case.  A May 2004 
VA examination report noted the veteran had radiculopathy 
that was as likely as not secondary to his low back disorder; 
however, the provisions of Diagnostic Code 5293 (or the 
revised Diagnostic Code 5243) were not addressed in the May 
2005 supplemental statement of the case.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The issue of whether entitlement to a 
separate 10 percent rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (prior to September 26, 2003), must 
be adjudicated.  The veteran and his 
representative should be notified of the 
determination and his appellate rights.

2.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater that a present 
respiratory disorder was incurred as a 
result of service, to include as due to 
undiagnosed illness.  The examiner should 
address the extent to which, if any, a 
present respiratory disorder may be 
related to treatment during service in 
October 1988 and September and October 
1991.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record, 
including the July 1997 VA examiner's 
opinion.  

3.  The veteran should be scheduled for a 
neurology examination for an opinion as 
to the current nature and extent of his 
service-connected thoracolumbar spine 
disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record, 
including the May 2004 VA examiner's 
opinion.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  All applicable laws and 
regulations must be considered.  If the 
benefits sought remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


